DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/18/2021.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-9, is/are rejected under 35 U.S.C. 102(a) (2)] as being anticipated by Kanayama et al. (US 2016/0041160 A1) [hereinafter Kanayama].
As to claim 1, Kanayama teaches an apparatus 10  (Figs.1-3; paragraphs 0029-0037, 60, 62) for waveguide spectroscopy of a sample inside a container (5, 20, Figs.1-3; paragraph 0032) the apparatus comprising: a substrate with a window (1, Figs.1-3; paragraph s 0034-0035) that is transparent at the wavelengths of interest and is coupled to the container  5, 20, holding a sample; a waveguide core (3, Figs.1-3; paragraph 0034) of a material that is transparent at the wavelengths of interest located on an inner surface of the transparent window adjacent the sample, the waveguide core having a refractive index greater than that of the sample, an optical element (2a, 2b, Figs.1-3; paragraphs 0036-0037) configured to couple light into and out of the waveguide, a light source (51a, Figs.1-3; paragraphs 0060-
As to claims 5, 6, 7, Kanayama teaches all as applied to claim 1, and in addition teaches wherein the optical element comprises one of a prism and a grating (2a, 2b, Figs.1-3).
As to claims 8, 9, Kanayama teaches all as applied to claim 1 and in addition waveguide thickness is intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanayama.

It would have been obvious to one of ordinary skill in the art to provide a waveguide with desired core and cladding in an optical apparatus in order to promote containment and propagation of light through the core.
 Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanayama in view of Goldman (US Patent # 5,446,534).
As to claim 10, Kanayama teaches all as applied claim 1. Kanayama is silent to wherein the core is made of a material selected from said group. However, Goldman, in the same field of endeavor, teaches a waveguide 12 composed of high refractive index material such as Ta2O5 (column 6, lines 39-40).
It would have been obvious to one of ordinary skill in the art to incorporate waveguide with core such that of Goldman to Kanayama invention in order shape/condition light as desired.
As to claims 11, 12, Kanayama teaches all as applied claim 1. Kanayama is silent to wherein the waveguide has a cladding made of a material selected from said group; wherein the substrate is made of a material selected from said group.  However, Goldman, in the same field of endeavor, teaches a substrate composed of silicate (SiO2) (column 6, lines 46-47; also note silicon acts as cladding for waveguide core 12.)
It would have been obvious to one of ordinary skill in the art to incorporate substrate 18 such that of Goldman to Kanayama invention in order shape/condition light as desired.
As to claims 13, 14, Kanayama teaches all as applied claim 1. Kanayama is silent to the device located outside of the container and configured to make spectroscopic measurements, wherein the 
It would have been obvious to one of ordinary skill in the art to incorporate said elements of Goldman to the Kanayama invention in order to optically characterize sample in the container.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
As to claims 1-7, Wang et al. (US 2016/0363728 A1) teaches an apparatus for waveguide spectroscopy of a sample inside a container the apparatus comprising: a substrate with a window that is transparent at the wavelengths of interest and is coupled to the container, holding a sample; a waveguide core of a material that is transparent at the wavelengths of interest located on an inner surface of the transparent window adjacent the sample, the waveguide core having a refractive index greater than that of the sample, an optical element configured to couple light into and out of the waveguide, a light source located outside of the container; and one or more detectors located outside of the container (Fig.4E; paragraphs 0083-0085).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886